               Case 2:19-mj-00073-AC Document 68 Filed 09/16/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00073-AC
11                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME
                                                          FOR PRELIMINARY HEARING PURSUANT TO
12                          v.                            RULE 5.1(d) AND EXCLUDING TIME
13   GABRIEL ALVA ET AL.,
                                                          DATE: September 16, 2021
14                                Defendants.             TIME: 2:00 p.m.
                                                          COURT: Hon. Deborah Barnes
15

16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on September 15, 2021.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the

24 defendants in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of

25 time would not adversely affect the public interest in the prompt disposition of criminal cases.

26 ///

27 ///

28 ///

                                                           1
                Case 2:19-mj-00073-AC Document 68 Filed 09/16/21 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.      The date of the preliminary hearing is extended to December 17, 2021, at 2:00 p.m.

 3         2.      The time between September 16, 2021, and December 17, 2021, shall be excluded from

 4 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.      The defendants shall appear at that date and time before the Magistrate Judge on duty.

 6         IT IS SO ORDERED.

 7 DATED: September 16, 2021.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
